Citation Nr: 1808216	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an effective date earlier than March 6, 2009, for the award of service connection for degenerative arthritis of the spine.

3.  Entitlement to an effective date earlier than March 6, 2009, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from June 1981 to February 1992, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Guam National Guard.  .

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, and a March 2015 rating decision issued by the VA Appeal Management Center (AMC) in Washington, DC.  In the July 2005 rating decision, the RO, in pertinent part, denied entitlement to service connection for hypertension, tinnitus, and a back condition.  

In February 2014, the Board remanded the issues of service connection for hypertension, tinnitus, and a lower back disability for further development.  In that decision, the Board determined that new and material evidence was not required to reopen the service connection claims as relevant service treatment records were associated with the record following the July 2005 rating decision.  See 38 C.F.R. § 3.156(c) (2017).  

In the March 2015 rating decision, the AMC, in pertinent part, granted service connection for degenerative arthritis of the spine and tinnitus, assigning both disabilities 10 percent ratings effective March 6, 2009.  The AMC further assigned the degenerative arthritis of the spine a 20 percent rating, effective June 13, 2014.  In October 2015, the Veteran filed a notice of disagreement (NOD) with the effective dates of the grant of service connection for tinnitus and arthritis of the spine.  

In December 2015, the Board remanded the issue of service connection for hypertension for further development.  The Board also remanded the issues of earlier effective dates for grant of service connection for tinnitus and arthritis of the spine. 

FINDINGS OF FACT

1.  Hypertension was not manifested in service or within the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to an event, injury, or disease in service.  

2.  The earliest date of the Veteran's claim for service connection tinnitus is September 14, 2004.

3.  The earliest date of the Veteran's claim for service connection for arthritis of the spine is September 14, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria are met for an earlier effective date of September 14, 2004, but no earlier, for the award of service connection for tinnitus.  38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(c), 3.160(c), 3.400 (2017).

3.  The criteria are met for an earlier effective date of September 14, 2004, but no earlier, for the award of service connection for arthritis of the spine.  38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156(c), 3.160(c), 3.400 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

For the earlier effective date issues on appeal, because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.

For the issue of service connection for hypertension, required notice was provided and the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

Also, as to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent and relevant records have been obtained, to the extent available.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



II.  Factual Background, Legal Criteria, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The Veteran seeks service connection for hypertension.  His service treatment records are silent for any complaints, findings, treatment, or diagnoses related to high blood pressure or hypertension.  For example, on the Veteran's February 1992 Report of Medical examination (separation), the medical examiner noted that the Veteran's blood pressure was 110/86, which was normal.  Also, on the Veteran's February 1992 Report of Medical History (separation), the Veteran checked "no" to having high or low blood pressure.  However, the service treatment records show that the Veteran's blood pressure readings were low in December 1989, May 1991, and October 1991.  

Postservice treatment records do not show a diagnosis of hypertension until years after service around June 2008.  In a February 2010 VA treatment record, it was noted that the Veteran's hypertension was under good control.  

In July 2014, the Veteran was afforded a VA examination for diabetes mellitus.  However, the VA examiner indicated that the Veteran denied having current hypertension, and presumably for that reason, the examiner did not provide an opinion.  However, in December 2016, a VA medical opinion was obtained for the Veteran's hypertension.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was incurred in service.  The VA examiner explained that a review of the Veteran's medical records showed that essential hypertension was diagnosed without continuity to and after active service, as well as ACDUTRA and INACDUTRA.  Blood pressure recordings during those periods did not meet the diagnostic criteria for a diagnosis of essential hypertension, which was consistent with no diagnosis or no treatment of essential hypertension during those periods.  Therefore, the Veteran's essential hypertension diagnosed after service, as well as ACDUTRA and INACDUTRA, was less likely than not incurred in or caused by the claimed in-service injury, event or illness including during active service, as well as ACDUTRA or INACDUTRA.  

The Board assigns considerable probative value and weight to the December 2016 VA examiner's opinion.  The VA examiner took into consideration the Veteran's medical history and supported his conclusion with a sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  As this is the only opinion of record, this opinion weighs significantly against the Veteran's claim for service connection.  

As for the statements from the Veteran relating his hypertension to his military service, while he may be competent to testify as to the experiences he encountered in service as well as the symptoms he now experiences (such as aches and pain in the back), it is beyond his competence as a layperson to opine regarding medical etiology.  The Veteran lacks the training to opine whether his hypertension may be related to incidences in service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's hypertension and his military service.  Accordingly, the appeal seeking service connection for hypertension must be denied.

B.  Earlier Effective Dates

The Veteran is seeking effective dates earlier than March 6, 2009 for the grant of service connection for arthritis of the spine and for the grant of service connection for tinnitus.  

Initially, the Veteran was denied service connection for tinnitus and arthritis of the spine in a July 2005 rating decision.  Subsequently, in August 2005, the Veteran submitted additional medical evidence to be considered for his denied claims.  See August 2005 State in Support of Claim.  The RO, in its January 2006 decision, in pertinent part, confirmed and continued the denial of the Veteran's claims for service connection for tinnitus and arthritis of the spine essentially on the basis that there was no evidence that the Veteran's disabilities were incurred in or caused by service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year of this January 2006 decision.  Therefore, the January 2006 rating decision was final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).  

In March 2009, the Veteran filed an informal request to reopen his claims for service connection for tinnitus and his back condition.  At that same time, the Veteran also submitted additional service treatment records.  These particular service treatment records previously had not been secured and were not of record.  

In the July 2009 rating decision, the RO reopened the claim for service connection for tinnitus, but continued with the denial of the claim because the service treatment records did not show any complaints of tinnitus while the Veteran was on active duty.  Also, in that same decision, the RO reopened the claim for service connection for arthritis of the spine, but continued with the denial of the claim.  

In June 2014, the Veteran was afforded VA examinations for tinnitus and his lower back condition.  These VA examinations provided positive nexus opinions relating the Veteran's tinnitus and lower back condition to his military service.  In March 2015, the RO granted service connection for degenerative arthritis of the spine with an evaluation of 10 percent effective March 6, 2009 and a 20 percent evaluation from June 13, 2014.  The RO also granted service connection for tinnitus with an evaluation of 10 percent effective March 6, 2009.  

The Veteran contends that he is entitled to an earlier effective date of September 14, 2004, which was the date of his initial claims for service connection for tinnitus and arthritis of the spine, because his service treatment records were not located at the time of the decision in July 2005.  The Veteran argued that the initial denial must be reconsidered under 38 C.F.R. § 3.156(c)(3).  See October 2015 Notice of Disagreement.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. §§ 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a) (2012). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits. See 38 U.S.C. § 5110 (b)(3) (2012); 38 C.F.R. §§ 3.1(p), 3.155(a) (2017).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101(a) (2012); 38 C.F.R. §§ 3.151(a) (2017).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). 

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies. In such cases the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q)(2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The fact that a claimant had previously submitted claim applications which had been denied, is not relevant to the assignment of an effective date based on his current application.  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim." Wright v. Gober, 10 Vet. App. 343, 347 (1997).

"The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

However, there is another exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  In this regard, newly discovered service treatment records can serve as a basis for providing an early effective date under 38 U.S.C. § 3.156(c) (2012).  That is, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 

Under 38 C.F.R. § 3.156(c)(1), service department records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. 

Under 38 C.F.R. § 3.156(c)(2), service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008). 

Under 38 C.F.R. § 3.156(c)(3), an award made based "all or in part" on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  "In this sense, the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits maybe granted."  Vigil, 22 Vet. App. at 66-67.  

Under 38 C.F.R. § 3.156(c), the January 2006 rating decision is not final due to relevant service treatment records being associated with the claims file afterwards.  Upon review of the evidence of record, an earlier effective date of September 14, 2004, is warranted for the award of service connection for tinnitus and arthritis of the spine.  

An earlier effective date is warranted pursuant to the provisions of 38 C.F.R. § 3.156(c), based on the receipt of additional service treatment records in March 2009.  These particular service treatment records had not been secured and were not of record.  The service treatment records documented the Veteran's complaints of back pain and muscle spasms.  Also, the service treatment records showed that the Veteran was in a hearing conservation program due to routinely being exposed to hazardous noise.  

The March 2015 rating decision that granted service connection was based on June 2014 VA examinations which provided positive opinions relating the Veteran's tinnitus and arthritis of the spine to his military service.  The VA medical opinions took into account the Veteran's lay statements and service treatment records.  Due to the fact that service connection for tinnitus and arthritis of the spine was based, at least in part, on official service department records, the provision of 38 C.F.R. § 3.156(c) were for application and should have been considered by the RO when it assigned the effective date for tinnitus and arthritis of the spine.  Instead, the RO incorrectly assigned the effective date based on the March 2009 claim to reopen.  However, the former July 2005 and January 2006 decisions should have been reconsidered.  That is, these prior rating decisions for service connection for tinnitus and arthritis of the spine did not include a review of all of the Veteran's relevant service treatment records.  Under 38 C.F.R. § 3.156(c), these service treatment records were a basis for reconsideration of the claims and a basis for granting of an earlier effective date.  In other words, new and material evidence was not necessary to reopen the original September 14, 2004 claim; rather, this claim should simply have been reviewed on a de novo basis, and could serve as the date of an earlier effective date for the award of service connection.  38 C.F.R. § 3.156(c)(2017); Vigil, 22 Vet. App. 66-77.  

The claims folder contains no other communication from the Veteran or his representative indicating intent to seek, or a belief in entitlement to, service connection for arthritis of the spine or tinnitus between the time of his discharge from service until September 14, 2004, the date of his original claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The Board's actions are bound by the applicable law and regulations as written and has no power to grant benefits not authorized by law. 38 U.S.C. § 7104(c) (2012).  Thus, the proper date of claim is the date that the earliest claim for service connection tinnitus and arthritis of the spine was received - September 14, 2004.  The Veteran has never disputed the fact that this was the earliest claim of record for service connection for tinnitus and arthritis of the spine.

With regard to the date of entitlement, the term "date entitlement arose" is not expressly defined.  However, it has been interpreted as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000). These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See 38 C.F.R. § 3.400 (2017).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.  The date that entitlement arose for the Veteran's tinnitus and arthritis of the spine is February 1992, the date that the Veteran was discharged from active duty service.  

An award made based on all or in part on additional service treatment records is effective on the date entitlement arose or the date that VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  Here, the date of claim, September 14, 2004, is later than the date entitlement arose for arthritis of the spine and tinnitus.  Accordingly, the Board concludes that September 14, 2004 is the proper effective date for the award of service connection for tinnitus and arthritis of the spine.  38 U.S.C.A. § 5107(b) (2012).  
ORDER

Service connection for hypertension is denied.  

An earlier effective date of September 14, 2004, for the award of service connection for tinnitus is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An earlier effective date of September 14, 2004, for the award of service connection for arthritis of the spine is granted, subject to the law and regulations governing the payment of VA monetary benefits.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


